Whitfield C. J.,
delivered the opinion of the court.
Perhaps the definition given by Chief Justice Cockburn in Macrow v. Great Western Railway Co., L. R., 6 (Q. B., 622), is as accurate a definition of “baggage” as can be found. That definition is this: “We hold the true rule to.be that whatever the passenger takes with him for his personal use or convenience, according to the habits or wants of the particular class to which he belongs, either with reference to the immediate necessities or to the ultimate purpose of the journey, must be considered as personal baggage. This would include not only all articles of apparel, whether for use or ornament, but also' the gun ease or the fishing apparatus of the sportsman, the easel of the artist on a sketching tour, or the books of the student, and other articles of an analogous character, the use of which is personal' to the traveler, and the taking of which has arisen from the fact of his journeying. On the other hand, the term ‘ordinary luggage’ being thus confined to that which is personal to the passenger, and carried for his use or convenience, it follows that what is carried for the purposes of business, such as merchandise or the like, or for larger or ulterior purposes, such as articles of furniture or household goods, would not come within the description of ordinary luggage, unless accepted as such by the earlier.” The sheets of paper constituting the *12memoranda of tbe agent, Mr. Blackmar, are manifestly papers relating exclusively to tbe business of bis company. We are unable to concur in tbe view that they can in any proper or legal sense fall witbin tbe legal definition of baggage. They are not sucb things as were for bis personal use or bis personal convenience. Tbeir use was in no sense personal to tbe traveler. On tbe contrary, they were carried, distinctly and exclusively, “for tbe purposes of business,” to quote tbe definition of Chief Justice Cockburn. They were not legally or properly put as baggage in bis trunk, and, not being properly put there as baggage, no damages can be recovered for delay in tbeir shipment in the trunk. It would therefore make no difference whether tbe suit was one brought for loss of these papers as constituting properly a part of tbe baggage of Mr. Blackmar or was one “for damages sustained by appellee on a breach of contract, because of tbe loss of time enforced on appellee’s agent by reason of tbe inexcusable delay of appellant in delivering bis trunk.” Counsel for appellee say that tbe suit is of tbe latter character, and that learned counsel for appellant misconceive it as a suit of tbe former kind. But whether one or tbe other, if tbe memoranda are not properly baggage, nothing can be recovered as constituting tbe value of tbe memoranda, nor can anything be recovered as damages for delay in shipping. It must be said that tbe record is very vague and indefinite' in giving an exact description of these memoranda, but it seems clear that tbe papers were tbe papers of tbe master, tbe insurance company, and not of this agent, and that they were not designed for bis personal use or convenience or comfort, but strictly and distinctly as business papers in tbe transaction of tbe business of bis master. We think it is clear, on a careful reading of tbe authorities cited on both sides, that no papers of tbe latter kind are in any proper or just sense baggage. And we understand this to be tbe doctrine as declared in Miss. Central R. R. v. Kennedy, 41 Miss., 678. Tbe railroad knew nothing about these memo*13randa being in the trunk, and it is not a case where the railroad company has consented to receive or accepted these memoranda as baggage knowingly, or in accordance with any usage or custom of the railroad. To hold these papers and documents — so important that their delay for a single day might involve a loss of from ten to fifty thousand dollars to the insurance company; papers and documents concededly the property of the company, and not of the agent; papers and documents which relate exclusively to the conduct of the business of the company, and which are in no way needed for the personal comfort, convenience, or use of the agent — constitute baggage, would be to expand the definition of baggage beyond anything warranted by any well-considered case. We have carefully considered the two strongest cases cited by learned counsel for appellee — Staub v. Kendrick (Ind. Sup.), 23 N. E., 79 (6 L. R. A., 619), and Gleason v. Goodrich Transportation Co. (Wis.), 14 Am. St. Rep., 716 — but we do not think either in point here. In the Gleason case the book which contained the prices of all the component parts of Sheffield goods was the personal property of the agent, the suit there being for the value of the book specially as such;, and so in the other case the suit, again, was for the value of an illustrated catalogue prepared by the agent himself, being his own personal property, estimated to be worth $50. These cases are much the strongest cited by learned counsel for appellee, but we think the decisive weight of authority, as well as these cases properly considered, would exclude memoranda, such as those involved in this suit, from the category of personal baggage. See Mauritz v. N. Y. (C. C.), 23 Fed., 765, and, for a valuable discussion, Choctaw, etc., v. Zwirtz (Okl.), 73 Pac., 941.

It follows that the judgment must 'be reversed and the case remanded for a neiv trial. Reversed and remanded.